Citation Nr: 1740977	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-06 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1977 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2015.


FINDING OF FACT

The veteran has current residuals of a left eye injury, to include a decrease in visual acuity, a visual field defect, and abnormal fundus, which are causally related to his service in the military.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left eye injury, to include a decrease in visual acuity, a visual field defect, and abnormal fundus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record, and not every item of evidence has the same probative value.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The service treatment records from March 23, 1982 show that the Veteran fell off a ladder while working on an airplane and hit the side of his face and head.  It was noted that, historically, the Veteran had no loss of vision to his left eye but after the incident, he reported pain and burning of the left eye.  Upon examination, a corneal abrasion was noted over the left cornea in addition to a large amount of subconjunctival hemorrhaging of the left eye.  Extraocular muscle movement was intact without signs of impairment.  See March 1982 Medical Record, received May 29, 2014, at 7.

On March 24, 1982, it was recorded that the subconjunctival hemorrhage was resolving satisfactorily.  See March 1982 Medical Record, received May 29, 2014, at 12.

In August 13, 1982, the Veteran requested a full examination to determine if he had any residuals from his accident.  He stated that he felt fine.  It was noted that he did not make any specific complaints or notes about specific visual disturbances.  On examination, no gross abnormalities were noted.  See August 1982 Medical Record, received May 29, 2014, at 22.

August 9, 1985 service treatment records note that the Veteran was treated for conjunctivitis.  Upon examination, it was noted that his cornea was blood shot.  See August 1985 Medical Record, received May 29, 2014, at 50-51.

VA treatment records show that the Veteran sought treatment for his left eye in September 2010.  He reported frequent eye burn and that he had been treating his eye burn for four years on a daily basis with Visine.  He also reported vision problems.  See September 2010 VA Eye Consult, received September 24, 2016, at 1-2.

During his November 2015 Board hearing, the Veteran noted that he has had visual problems ever since his accident in the military.  His symptoms included blurry vision of his left eye.  See November 2015 Board Testimony, received November 17, 2015, at 1-17-18.

The Veteran underwent a VA examination in June 2016.  The examiner diagnosed bilateral cataracts and noted that the Veteran's early cataracts were typical of his age.  As a result, the examiner opined that the Veteran's cataracts were less likely than not related to service.  The examiner further noted that the Veteran had a decrease in visual acuity that appeared to be due to old injuries.  On external examination, the examiner noted cataracts of both the right and left eyes.  In addition, results of the internal eye examination revealed an abnormal fundus in the left eye.  Visual field testing revealed loss of the nasal half of the visual field in the left eye and loss of the superior half of the visual field in the left eye.  See June 2016 VA Eye Examination, received July 20, 2016, at 2-3, 8, 12.

Given the documented left eye trauma during his military service, his complaints from September 2010 and during his November 2015 hearing, and the June 2016 examiner's findings of a decrease in visual acuity, a visual field defect, and abnormal fundus, all of the left eye, the Board finds that the record shows evidence, at minimum, in equipoise regarding the question of whether the 


Veteran's residuals of a left eye injury is related to his military service.  As such, the benefit of the doubt will be conferred in the Veteran's favor and service connection for residuals of a left eye injury is granted.


ORDER

Service connection for residuals of a left eye injury, to include a decrease in visual acuity, a visual field defect, and abnormal fundus, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


